DETAILED ACTION
	For this Office action, Claims 1-21 are pending.  Claims 22-33 are canceled after entry of the examiner amendments detailed below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 08 August 2022, with respect to the objection of Claim 12 and the grounds of rejection of Claims 1-21 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The objection and the grounds of rejection have been withdrawn.  Applicant has amended Claim 12 to correct the issue requiring the objection, and the objection has likewise been withdrawn.  Applicant has also amended the claims in a manner that addresses the issues of indefiniteness that required the grounds of rejection under 35 U.S.C. 112(b); therefore, upon further consideration, the grounds of rejection have been withdrawn.  For more detail on why the objection and the grounds of rejection have been withdrawn, please consult the Applicant Arguments/Remarks Made in an Amendment filed 08 August 2022.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney George R. Corrigan on 17 August 2022.
The application has been amended as follows: 
Claim 14 shall now read as:
14.  (Line 7-end)…second pressure signal is further a pressure at an outlet of the second filter. 

Claims 22-33 are now canceled.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: independent Claims 1 and 12 both recite detailed structure relating to first and second filters, including return outlets, inlet valves, drain valves and recycling valves in multiple flow paths.  The structure of these features with respect to the claimed first and second filters and orientation within the claimed flow paths, along with the remaining recited features, are not taught or suggested in the prior art.  For these reasons, along with those disclosed in the Applicant Arguments/Remarks Made in an Amendment filed 08 August 2022, the claims are considered allowable at this time.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189. The examiner can normally be reached 10:00 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C GURTOWSKI/           Primary Examiner, Art Unit 1778                                                                                                                                                                                             	08/17/2022